DETAILED ACTION
This is the First Office Action on the Merits based on the 16/545,378 application filed on 08/20/2019 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/545,378 is a continuation of application 15/454,810 filed on 03/09/2017 now US Patent 10,420,976. Application 16/545,378 has priority to 03/09/2017.

Election/Restrictions
In the reply filed 06/18/2021, Applicant elects Species A (Figures 1-2) directed towards a Hamstring and gluteus maximus stretching machine.  Applicant timely traversed the restriction (election) requirement, arguing that there is no serious burden on the Examiner as the inventions are in the same class and subclass. The Examiner respectfully disagrees. A hamstring and gluteus maximus stretching device (A63B23/04, A63B23/0405 is in a separate subclass than a hip flexor and abdominal muscles stretching device (A63B23/0205, A63B23/0222) which in turn is in a different subclass than an upper body stretching device (A63B23/12, A63B23/1209). 
The election has been made final. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2019 and 06/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a force” on line 5 is unclear. It is unclear if the “force” of line 5 is the same “force” of line 2 or an additional force. “said force” on line 6 is similarly unclear, as it is not clear which force “said force” refers to.
Regarding claim 2, the addition of “may be” on line 2 renders the claim indefinite as it is unclear if the limitation following “may be” is required by the claims. The Examiner suggests replacing “may be” with ---is configured to be---.
Regarding claim 3, the addition of “can” on line 2 renders the claim indefinite as it is unclear if the limitation following “can” is required by the claims. The Examiner suggests replacing “can” with ---is configured to be---.
Regarding claim 3, the limitation “applied force” on line 2 is unclear. It is unclear if “applied force” refers to the “force” of claim 1 line 2, the “force” of claim 1 line 5, or “said force” of claim 1 line 6. 
Regarding claim 4, the limitation “force” on line 4 is unclear. It is unclear if “force” refers to the “force” of claim 1 line 2, the “force” of claim 1 line 5, or “said force” of claim 1 line 6. 
Regarding claim5, the limitation “force” on line 4 is unclear. It is unclear if “force” refers to the “force” of claim 1 line 2, the “force” of claim 1 line 5,  “said force” of claim 1 line 6, or “force” of claim 4 line 4.
Regarding claim 6, the limitation “said force applying component” lacks antecedent basis. 
Regarding claim 10, the limitation “the accepted weight” on line 4 lacks antecedent basis and it is unclear if this limitation refers to the previously claimed “weight” or an additional component. 
Regarding claim 10, the limitation “the accepted weight associated with the first element” on lines 4-5 is unclear. A weight has not been claimed to be associated with a first element. 
Regarding claim 11, the limitation “the applied force” on line 2 lacks antecedent basis and it is unclear if this limitation refers to the previously claimed “force” of claim 10. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,420,976. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 1, the limitations of a first element (force applying element) selectively capable of applying a force directed toward said 3user via a second element (a force-applying element is operatively attached to a second end of the rotatable bar, wherein the force-applying element applies a first force that causes the rotatable bar to rotate in a first rotational direction, toward the back support and away from the force-applying element around the first fulcrum), 4wherein said second element is operatively connected to said first 5element, such that when a force is selectively applied to the first element, said second 6element translates said force and moves a surface in a first direction are found in claim 1 of US Patent 10,420,976.
Regarding claim 2, the limitations of a third 2element (elongated bar) operatively connected to said first and said second element such that the third 3element may be selectively 
Regarding claim 3, the limitations of a supporting 2surface (a seat; a back support) capable of supporting the user in a position, such that the supporting surface 3can resist applied force applied by the first element are found in claim 1 of US Patent 10,420,976.
Regarding claim 4, the limitations of said second element 2is attached to a first end of a rotatable element that rotates about a first fulcrum, and 3said second element is operatively connected to a second end of said rotatable 4element, such that application of force via first element causes rotational movement of 5the surface in a first rotational direction (a first fulcrum attached to a rotatable bar wherein a surface is operatively connected to a first end of the rotatable bar and a force-applying element is operatively attached to a second end of the rotatable bar, wherein the force-applying element applies a first force that causes the rotatable bar to rotate in a first rotational direction, toward the back support and away from the force-applying element around the first fulcrum;  a second fulcrum attached to an elongate bar having a first end and a second end, wherein the first end of the elongate bar is operatively connected to the force-applying element such that the elongate bar rotates in the first rotational direction around the second fulcrum when the first force is applied,) are found in claim 1 of US Patent 10,420,976.
Regarding claim 8, the limitations of the third element 2comprises an elongate bar with a first end operatively connected to the second element 3and a manually operable second end (the elongate bar is positioned to be engaged by at least one of the user's lower limbs.) are found in claim 1 of US Patent 10,420,976.
Regarding claim 9, the limitations of the supporting surface 2remains stationary when the surface is moved in the first direction (“wherein both the seat and back support remain stationary when the rotatable bar and the elongate bar rotate in the first rotational direction”) are found in claim 1 of US Patent 10,420,976.
Regarding claim 10, the limitations of providing a first element having a surface; and providing a second element capable of accepting a weight, wherein the 4first element is operatively connected to the second element such that the accepted 5weight associated with the first element actuates the surface by rotation about a fulcrum 6to apply a force against a user's body (a seat;  a back support;  a first fulcrum attached to a rotatable bar wherein a surface is operatively connected to a first end of the rotatable bar and a force-applying element is operatively attached to a second end of the rotatable bar, wherein the force-applying element applies a first force that causes the rotatable bar to rotate in a first rotational direction, toward the back support and away from the force-applying element around the first fulcrum;  a second fulcrum attached to an elongate bar having a first end and a second end, wherein the first end of the elongate bar is operatively connected to the force-applying element such that the elongate bar rotates in the first rotational direction around the second fulcrum when the first force is applied, wherein both the seat and back support remain stationary when the rotatable bar and the elongate bar rotate in the first rotational direction, wherein the rotatable bar and the elongate bar are positioned relative to the seat such that, when the user is sitting on the seat, the surface of the rotatable bar is positioned to be engaged by at least one of the user's upper limbs and the elongate bar is positioned to be engaged by at least one of the user's lower limbs;  claim 3 claims that the force applying element is configure to accept weights) are found in claim 3 of US Patent 10,420,976.
Regarding claim 11, the limitations of a third element capable of reducing the applied force against the user's body (the elongate bar is positioned to be engaged by at least one of the user's lower limbs.) are found in claim 3 of US Patent 10,420,976.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon (US 2007/0037667).

Regarding claim 1:
	Gordon discloses a system to facilitate stretching for a user (exercise device 10 (system) to facilitate stretching for a user, abstract), comprising: a first element selectively capable of applying a force directed toward said user via a second element (the exercise device 10 comprises: a lower linkage 34 (first element) selectively capable of applying a force directed toward a user via a resistance element/hydraulic cylinder 90 (second element), Fig. 1), wherein said second element is operatively connected to said first element (wherein said hydraulic 

Regarding claim 2:
	Gordon discloses a third element operatively connected to said first and said second element such that the third element may be selectively operable to limit movement of said surface in said first direction (an arm handle 26 (third element) is operatively connected to said lower linkage 34 and said hydraulic cylinder 90 such that the arm handle 26 may be selectively operable to limit movement of said surface of foot support 28 in said upward direction,).

Regarding claim 3:
	Gordon discloses a supporting surface capable of supporting the user in a position, such that the supporting surface can resist applied force applied by the first element (further comprising an upper surface (supporting surface) of foot support 28 capable of supporting the user in an upright position, such that the upper surface of foot support 28 can resist applied force applied by the lower linkage 34).

Regarding claim 4:


Regarding claim 5:
	Gordon discloses a user-operated release element connected to said first end of said rotatable element which functions to release force applied by the first element (further including a user-operated arm handle 26 (release element) connected to said upper end of upper linkage 32 which functions to release force applied by the lower linkage 34, Fig.
1).

Regarding claim 6:
	Gordon discloses the release element comprises an elongate bar with a first end operatively connected to said force-applying component and a second end manually-operable by said user (wherein the arm handle 26 comprises an illustrated elongate bar with a lower end 

Regarding claim 7:
	Gordon discloses the first element is a subject-engaging surface (wherein the lower linkage 34 comprises an upper surface of a foot platform (subject-engaging surface), Fig. 2).

Regarding claim 8:
	Gordon discloses wherein the third element comprises an elongate bar with a first end operatively connected to the second element and a manually operable second end (wherein the arm handle 26 comprises an elongate bar with a lower end (first end) operatively connected to the hydraulic cylinder 90 and a manually operable upper end (second end), Fig. 2).


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conley et al (US 2010/0279832).

Regarding claim 1:
	Conley et al disclose a first element (16) selectively capable of applying a force directed toward said 3user via a second element (22, see Figure 1A), 4wherein said second element is operatively connected to said first 5element (see Figure 1A), such that when a force is selectively 

Regarding claim 2:
	Conley et al disclose a third 2element (26) operatively connected to said first and said second element such that the third 3element may be selectively operable to limit movement of said surface in said first 4direction (see Figure 1A).

Regarding claim 3:
	Conley et al disclose a supporting 2surface (11) capable of supporting the user in a position, such that the supporting surface 3can resist applied force applied by the first element (see Figure 1A).

Regarding claim 7:
	Conley et al disclose that the first element is a 2surface (the first element has surface configured to contact the user).

Regarding claim 8:
	Conley et al disclose that the third element 2comprises an elongate bar with a first end operatively connected to the second element (see Figure 1A, the third element is operably connected to the second element through bar 17) 3and a manually operable second end (see Figure 1A).

Regarding claim 9:
	Conley et al disclose that the supporting surface 2remains stationary when the surface is moved in the first direction (see Figure 1A).

Claims 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brangi (US 5,184,991).

Regarding claim 10:
	Brangi discloses the method of providing a first element (28, 34) having a surface (see Figure 1, the bar has multiple surfaces); and providing a second element (46) capable of accepting a weight (54), wherein the 4first element is operatively connected to the second element (see Figure 1) such that the accepted 5weight associated with the first element actuates the surface by rotation about a fulcrum 6to apply a force against a user's body apply a force (see Figure 1).

Regarding claim 11:
	Brangi disclose providing 2a third element (60, 62, 64) capable of reducing the applied force against the user's body (see Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.